J-A03006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF J. RUTTER GROSS        :   IN THE SUPERIOR COURT OF
 A/K/A JAY RUTTER GROSS A/K/A/           :        PENNSYLVANIA
 JAY R. GROSS                            :
                                         :
                                         :
 APPEAL OF: CHRISTINE A.                 :
 FOURHMAN AND RICHARD K.                 :
 FOURHMAN, II                            :
                                         :   No. 1084 MDA 2019

                Appeal from the Order Entered June 25, 2019
   In the Court of Common Pleas of York County Orphans' Court at No(s):
                                6710-1224


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY LAZARUS, J.:                   FILED JANUARY 16, 2020

       The order from which this appeal is taken, dated June 25, 2019, was

vacated by the Orphans’ Court on August 5, 2019. “It is well settled that a

case or controversy must be present at every stage of the judicial process or

the case will be deemed moot and will not be considered.” Erie Insurance

Exchange v. Claypoole, 673 A.2d 348, 352 (Pa. Super. 1996). A moot case

presents questions and facts upon which a decision will have no effect. Id. at

353.   Because the order has been vacated, there is no controversy to be

decided. Accordingly, the instant appeal is dismissed as moot.

       Appeal dismissed.
J-A03006-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/2020




                          -2-